ITEMID: 001-4719
LANGUAGEISOCODE: ENG
RESPONDENT: SWE
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: CARTAGENA OLMOS v. SWEDEN
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Gaukur Jörundsson;Josep Casadevall
TEXT: The applicant, a Chilean national, was born in 1956. He is presently serving a prison sentence in Sweden.
On 15 December 1987 the applicant came to Sweden with M.R., a Chilean national, and their two children, born in 1975 and 1987. The applicant and M.R. had been living together since 1973. On 20 February 1988 they were granted permanent residence permits. In 1992 their third child was born in Sweden. They separated soon thereafter. All their children have Chilean citizenship. On 19 October 1997 the applicant married another Chilean national, C.D.
By a judgment of 18 February 1998 the District Court (tingsrätten) of Sollentuna convicted the applicant of a narcotics offence and of attempted smuggling of goods, both offences committed in December 1997. The narcotics offence, which was considered as aggravated, involved 53.9 grams of cocaine. The applicant was sentenced to two and a half years in prison. Further, in accordance with Chapter 4, Section 7 of the Aliens Act (Utlänningslagen, 1989:529), the court ordered his expulsion from Sweden and issued a six-year prohibition on his return, i.e. until 18 February 2004. When fixing the applicant’s prison sentence, the court had regard to the detriment suffered by him on account of the expulsion. It also noted that he had been convicted for drunken driving and received suspended sentences in February 1991 and December 1993. In deciding to expel the applicant, the court noted that the applicant was unemployed and had a poor command of Swedish but nevertheless had strong ties to Sweden on account of his children. However, notwithstanding these ties, the seriousness of the crimes constituted special reasons for expelling him.
The applicant appealed to the Svea Court of Appeal (Svea hovrätt). He stated that his wife was pregnant and that he maintained close contacts with his children. On 22 April 1998 the Court of Appeal upheld the District Court’s judgment.
On 26 May 1998 the Supreme Court (Högsta domstolen) refused the applicant leave to appeal.
In July 1998 the applicant’s and C.D.’s son was born.
The applicant later requested the Government to exercise its power under Chapter 7, Section 16 of the Aliens Act to annul the expulsion order. The request was rejected on 4 February 1999.
On 26 February 1999 the applicant divorced C.D. They have joint custody of their son. On 30 April 1999 the applicant married M.R.
According to a decision of the National Paroles Board (Kriminalvårdsnämnden) of 24 February 1999, the applicant will be released on probation after having served two thirds of his prison sentence on 13 August 1999. However, it appears that the applicant has been indicted for tax crimes and has been summoned to appear before the District Court on 5 August 1999.

